                                                  _e a          >r~                            < i£           ? 1 J Cfe
               Case 6:18-cr-00016-RWS-KNM Document 146 Filed 10/12/18 Page 1 of 2 PageID #: 1665

                                                                       I


                                                                                                      Hi\,
                                                                                                                     v
                                                                                                                     a




                             ticfc Q ~ Opr ctiorL c{~ £rr O -
                                                                                                                      4 • *


                             -(LuxA              p >''S€.; hjartk
D?_m i                                           j a-f-ccmcfji*
        OJU&
          q                               vu       S ).


                    pay.. 3 of                            ftTF CSMtt
O     Aj o f; Z-                Hjt 4(wVj ri             - i    I i'j tecfte                ~Z 1 JJ~ "fPt-

    ansfttrOr/ ft k-r o- thmj f <&./bQ £ _ ci'iics e tha - -A                                                                 F
                                                             (M z          / _ Cct pk tui o f4t ' ve- fin&r*,

                       i - T.loJ'          _j_ fl t d f/ i 4*                   / uidts- 41       v    fe e,//u)ll

                                                 . Q..... Jll >..J„ CLe A jPh&to Ce i                  fj t

 >rh                 g i £          txy                                                 _fi           g

    X ' T -j
    tLo-C
      .f> 1
        \ frj
                          a. bruryf j- i-/ ai(li ~                                      V     t p r   hi
                u fe a A D                                                 /b y 6r~ Sk® U~ o/r y                      a
                                t
                           c~f(                                UJAmi        €r     t-          . c Gn                to t


hirtkL               t c -            h ,          I     t     T      Co O' Ld p l ic>C Qp y                     j        I
                      &                   IMA.                                  vci hototmof q,j hc i c thu
                                                                           ft
¦ A 'f J ] C ( r$ he -fi uA f~€ OJrd) .



                                                                                  qll 7 If - ~fi rr S'
      m.          t JaJka fe- W h 1*1 chnt'i (hd-yf Gft Ihofk.
fvrni, t(            ziaJa dy-Ah sM< d Sq                                   e rQf'J Qn 3 hir tkeff
          h fho faMtf fl tvf /I6\r                       or'Cld' y               c/4 f lsai f.                           CU G

                                                    o < "             DUrfow                bika c        r

                            QiP -
    Case 6:18-cr-00016-RWS-KNM Document 146 Filed 10/12/18 Page 2 of 2 PageID #: 1666




                                                 JLL-                    :   ;


                            did. h&'{            QK     id- cttf             io si -fu/.
                         H 4f j          /-u« , /k.Akik . '4 r.A- Zoi/O -//

                            cj/tc         £gj (ul 2C11                        Q IO _

     Tkt djzf d A t              ab&      M ff             _ phci ccj                   c    „
fo      Aca-l               f Sntris        Hof f'J       fl   .   / 7   .rscidiM   / i/€,

Tyfi rx 75" 7 5 <           * r„h                                  o     Tv/ *-     3   -/
 oil w 5ou4h                 1-00 p)l~   +_ T C                7170)
                                ay. l
   " [S d , l Oij /U Q&) fiD 9 Ca  he
             J      •-       ¦    -

rk l h>rws
